Title: To Benjamin Franklin from Richard Bache, 27 July 1783
From: Bache, Richard
To: Franklin, Benjamin


          
            Dear & Hond: Sir
            Philadelphia July 27th. 1783.
          
          I have to thank you for a number of introductory Letters received from you lately, all of which have been productive of
            either pleasure, or profit, or both—in consequence of your recommendations B & Shee
            have received very considerable consignments from Dunkirk and we have further prospects
            of extending our Connection.
          This will be handed you by Mr. Carter, into whose care I have given a large bundle of
            News papers, he takes his Wife and Family with him, with an intention of staying some
            time in Europe; Mrs. Carter is the Daughter of General Schuyler, a Lady you know very
            well; I am certain, it is unnecessary to sollicit your kindness & Civilities towards
              them— I have received from the Loan
            Office, certificates for another years Interest of the Money you lent the public, which
            by an Act of this State are to be paid before July 1784. As soon as I receive the Money it shall be
            remitted you— I have the happiness to inform you that Sally and the Children are well— I
            wrote to Ben lately— my love to Temple and accept yourself the dutifull Affection of
            Dear sir Your ever affectionate son
          
            Rich Bache
          
            We should be glad to know when we are to expect you on this side
              the Water—
            Dr. Franklin
          
        